ATTACHED NOTES

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/06/2018, 01/17/2020, 02/26/2021 is/are being considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Drawings
The drawings are objected to because
Fig1A
Reference character 30 lead line does not indicate the low speed spool, per Para22
Fig2B
Ref char 214 missing, per Para27
Fig3C/D
Ref char 344/346 lead lines require arrow head end
Fig4D
Ref char 444 lead lines require arrow head end
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10
L1-4 claim construction renders the claim indefinite, as the metes and bounds of the claim are unknown, as the arrangement of claims 1/2/9 are directed towards just the ‘vane arrangement’ component and claim 10 appears to be either (1) functionally defining an intended working environment or (2) requiring a combination arrangement within a claim directed to solely a sub-combination, which itself would further render the claim indefinite under an additional ground, thus as the proper scope of claim 10 cannot be determined, the claim is indefinite.
For the purpose of applying art, the office will read the claim under the first (1) interpretation.
Claim 12
L6, limitation “a first vane” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation is dependent upon/within the antecedent basis of L2 “a plurality of vanes”
Claim 20
L9, limitation “a first vane” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation is dependent upon/within the antecedent basis of L4 “a plurality of vanes”
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-15, 20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholtes (US 2017/0328379).
Claim 1
Scholtes discloses:
“A gas turbine engine component (best seen Fig1/4, vane 3), comprising: 
an airfoil (best seen Fig4, airfoil 4), including therein a first cavity (best seen Fig4-7, cavity 18c) and a second cavity (best seen Fig4-7, cavity 19c); and 
an outer spindle extending from the airfoil (best seen Fig4/5, pivot 9), the outer spindle including a first channel in fluid communication with the first cavity (best seen Fig4-7, circuit 18,18a,18b) and a second channel in fluid communication with the second cavity (best seen Fig4-7, circuit 19,19a,19b).”
Claim 2
Scholtes discloses: “The gas turbine engine component of claim 1, wherein the outer spindle includes at least one opening in fluid communication with the first channel and the second channel (best seen Fig5-7, openings 18a/19a).”
Claim 3
Scholtes discloses: “The gas turbine engine component of claim 1, wherein the outer spindle includes a first opening in fluid communication with the first channel (best seen Fig5-7, opening 18a) and a second opening in fluid communication with the second channel (best seen Fig5-7, opening 19a).”
Claim 4
Scholtes discloses: “The gas turbine engine component of claim 3, wherein the first cavity is in fluid communication with one or more trailing edge apertures disposed proximate a trailing edge of the airfoil (best seen Fig4/6-7, outlets 18d).”
Claim 5
Scholtes discloses: “The gas turbine engine component of claim 4, wherein the second cavity is in fluid communication with one or more leading edge apertures disposed proximate a leading edge of the airfoil (best seen Fig8/9/13, outlets 19e are the next aperture from the leading edge, further; Para48 explicitly states that “openings 19e can be situated in the vicinity of the leading edge 8”).”
Claim 12
Scholtes discloses:
“A stator assembly for a gas turbine engine, comprising: 
a plurality of vanes disposed circumferentially (best seen Fig1, vanes 3) about an inner platform and an outer platform (best seen Fig1, inner and outer platform of vane-casing flowpath assemblies); and 
an engine casing structure disposed radially outward of the outer platform and forming a conduit between the outer platform and the engine casing structure (best seen Fig1, casing 14 and outer platform form conduit of flow F shown into left-most vane 3), 
wherein a first vane includes a first outer spindle extending from the first vane and through the outer platform (best seen Fig1/4/5, pivot 9), 
the first outer spindle including a first channel in fluid communication with a first vane cavity (best seen Fig4-7, circuit 18,18a,18b, cavity 18c) and a second channel in fluid communication with a second vane cavity (best seen fig4-7, circuit 19,19a,19b, cavity 19c).”
Claim 13
Scholtes discloses: “The stator assembly of claim 12, wherein the first outer spindle includes a first opening in fluid communication with the first channel (best seen Fig5-7, opening 18a) and a second opening in fluid communication with the second channel (best seen Fig5-7, opening 19a).”
Claim 14
Scholtes discloses: “The stator assembly of claim 13, wherein the first vane cavity is in fluid communication with one or more trailing edge apertures disposed proximate a trailing edge of the first vane (best seen Fig4/6-7, outlets 18d).”
Claim 15
Scholtes discloses: “The stator assembly of claim 14, wherein the second vane cavity is in fluid communication with one or more leading edge apertures disposed proximate a leading edge of the first vane (best seen Fig8/9/13, outlets 19e are the next aperture from the leading edge, further; Para48 explicitly states that “openings 19e can be situated in the vicinity of the leading edge 8”).”
Claim 20
Scholtes, discloses:
“A gas turbine engine (abstract, Para1), comprising: 
a rotor assembly (best seen Fig1); and 
a stator assembly (best seen Fig1), the stator assembly comprising: 
a plurality of vanes disposed circumferentially best seen Fig1, vanes 3 about an inner platform and an outer platform (best seen Fig1, inner and outer platform of vane-casing flowpath assemblies); and 
an engine casing structure disposed radially outward of the outer platform and forming a conduit between the outer platform and the engine casing structure (best seen Fig1, casing 14 and outer platform form conduit of flow F shown into left-most vane 3), wherein 
a first vane includes a first outer spindle extending from the first vane and through the outer platform (best seen Fig1/4/5, pivot 9), 
the first outer spindle including a first channel in fluid communication with a first vane cavity (best seen Fig4-7, circuit 18,18a,18b, cavity 18c) and a second channel in fluid communication with a second vane cavity (best seen fig4-7, circuit 19,19a,19b, cavity 19c) and wherein 
the first outer spindle includes a first opening in fluid communication with the first channel and a second opening in fluid communication with the second channel (best seen Fig5-7, opening 18a/19a, channel 18b/19b).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavens (US 9,670,797) in view of Scholtes.
Note: claims discussed in proper claim dependency order, as opposed to mere numeric order.
Claim 1
Slavens discloses:
“A gas turbine engine component, comprising: 
an airfoil (best seen Fig3/4, airfoil 78), including therein a first cavity (best seen Fig3/4, trailing cavity towards label 94) and a second cavity (best seen Fig3/4, leading cavity towards label 92); and 
an outer spindle extending from the airfoil (best seen Fig3/4, spindle 84), the outer spindle including a first channel in fluid communication with the first cavity (best seen Fig3/4, flow arrows) and … in fluid communication with the second cavity (best seen Fig3/4, flow arrows).”
Slavens further discloses (best seen Fig3/4 flow arrows) that cooling air S flows through spindle 84 and is fluidly channeled towards the leading edge cavity, trailing edge cavity, and the radially inner rotor purge feed, Rs, cavity.
Slavens is silent to the application of distinct first and second channels.
Scholtes teaches (Fig1/5/11/13, circuits 18/19, pivot 9; Para16) that it is known in the art to provide multiple distinct flow circuits/channels within a rotatable vane pivot spindle in 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Slavens to provide distinct fluid flow circuits/channels to each of the leading edge cavity, trailing edge cavity, and the radially inner rotor purge feed cavity as taught by Scholtes in order to take advantage of being able to selectively control the amount of fluid flow to each of the circuits depending on desired operating conditions, and such a modification would be a simple substitution of one art recognized vane fluid providing means for another art recognized vane fluid providing means.
Claim 2
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 1, wherein the outer spindle includes at least one opening in fluid communication with the first channel and the second channel (Combination: purge opening within spindle 84; Scholtes: best seen Fig5-7, openings 18a/19a).”
Claim 9
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 2, wherein at least one of the first cavity and the second cavity extends through the airfoil and exits through an inner spindle positioned opposite the airfoil of the outer spindle (Slavens: best seen Fig3, flow arrow Rs).”
Claim 10
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 9, …”
The following limitations “… wherein the airfoil is a vane (Slavens: best seen Fig2/6/3), the at least one opening is configured for fluid communication with a conduit configured to supply a cooling fluid flow (Combination: purge opening within spindle 84; Scholtes: best seen Fig5-7, openings 18a/19a), and the conduit includes a boundary comprising an outer platform (Slavens: Fig3, outer platform 72), configured to receive the outer spindle (Slavens: best seen Fig3), and an engine casing structure (Slavens: Fig3, case 60).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 11
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 10, …”
The following limitations “…wherein the vane is configured to rotate relative to the outer platform (best seen Fig10/11; Claim 1, C6L25-34, same embodiment as seen in prior figures).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 3
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 1, wherein the outer spindle includes a first opening in fluid communication with the first channel (Scholtes: best seen Fig5-7, opening 18a, channel 18b) and a second opening in fluid communication with the second channel (Scholtes: best seen Fig5-7, opening 19a, channel 19b).”
Claim 4
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 3, wherein the first cavity is in fluid communication with one or more trailing edge apertures disposed proximate a trailing edge of the airfoil (Slavens: best seen Fig3/4, flow arrows, trailing edge apertures near label 94).”
Claim 5
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 4, wherein the second cavity is in fluid communication with one or more leading edge apertures disposed proximate a leading edge of the airfoil (Slavens: best seen Fig3/4, flow arrows, leading edge apertures near label 92).”
Claim 6
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 5, wherein the airfoil further includes a third cavity and the outer spindle includes a third channel in fluid communication with the third cavity (limitation is within scope of combination as discussed in claim 1. best seen Slavens Fig3, purge channel travels through spindle 84 to radially inner purge cavity shown via flow arrow Rs).”
Claim 7
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 6, wherein the outer spindle includes a third opening in fluid communication with the third channel (limitation is within scope of combination as discussed in claim 1. Purge opening within spindle 84).”
Claim 8
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The gas turbine engine component of claim 7, wherein the third cavity extends through the airfoil and exits through an inner spindle positioned opposite the airfoil of the outer spindle (Slavens: best seen Fig3, flow arrows Rs).”
Claim 12
The modified arrangement of Slavens by the teachings of Scholtes, discloses: 
“A stator assembly for a gas turbine engine, comprising: 
a plurality of vanes disposed circumferentially about an inner platform and an outer platform (Slavens: best seen Fig2/6, inner/outer platforms 74/72, vanes 78); and 
an engine casing structure disposed radially outward of the outer platform (Slavens: best seen Fig3, casing 60) and forming a conduit between the outer platform and the engine casing structure (Slavens: best seen Fig3), wherein 
a first vane (Slavens: best seen Fig3/4, airfoil 78) includes a first outer spindle extending from the first vane and through the outer platform (Slavens: best seen Fig3, spindle 84), 
the first outer spindle including a first channel (limitation within the bounds of the combination discussed in claim 1. Scholtes: Fig5, channel 18b) in fluid communication with a first vane cavity (Slavens: best seen Fig3/4, trailing cavity towards label 94) and a second channel (limitation within the bounds of the combination discussed in claim 1. Scholtes: Fig5, channel 19b) in fluid communication with a second vane cavity (Slavens: best seen Fig3/4, leading cavity towards label 92).”
Claim 13
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The stator assembly of claim 12, wherein the first outer spindle includes a first opening in fluid communication with the first channel (Scholtes: best seen Fig5-7, opening 18a, channel 18b) and a second opening in fluid communication with the second channel (Scholtes: best seen Fig5-7, opening 19a, channel 19b).”
Claim 14
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The stator assembly of claim 13, wherein the first vane cavity is in fluid communication with one or more trailing edge apertures disposed proximate a trailing edge of the first vane (Slavens: best seen Fig3/4, flow arrows, trailing edge apertures near label 94).”
Claim 15
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The stator assembly of claim 14, wherein the second vane cavity is in fluid communication with one or more leading edge apertures disposed proximate a leading edge of the first vane (Slavens: best seen Fig3/4, flow arrows, leading edge apertures near label 92).”
Claim 16
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The stator assembly of claim 15, wherein the first vane further includes a third vane cavity and the first outer spindle includes a third channel in fluid communication with the third vane cavity (limitation is within scope of combination as discussed in claim 1/12. best seen Slavens Fig3, purge channel travels through spindle 84 to radially inner purge cavity shown via flow arrow Rs).”
Claim 17
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The stator assembly of claim 16, wherein the first outer spindle includes a third opening in fluid communication with the third channel (limitation is within scope of combination as discussed in claim 1/12. Purge opening within spindle 84).”
Claim 18
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The stator assembly of claim 17, wherein the third vane cavity extends through the first vane and exits through a first inner spindle positioned opposite the first vane of the first outer spindle (Slavens: best seen Fig3, flow arrows Rs).”
Claim 19
The modified arrangement of Slavens by the teachings of Scholtes, discloses: “The stator assembly of claim 12, further comprising a second vane having a second outer spindle extending from the second vane and through the outer platform (Slavens: best seen Fig2/6, vanes are arranged around central axis A), the second outer spindle including a third channel in fluid communication with a third vane cavity and a fourth channel in fluid communication with a fourth vane cavity and wherein the second outer spindle includes a third opening in fluid communication with the third channel and a fourth opening in fluid communication with the fourth channel (limitation is within scope of combination as discussed in claim 1/12. Mapping discussed within claim 12 applies to additional vanes).”
Claim 20
The modified arrangement of Slavens by the teachings of Scholtes, discloses:
“A gas turbine engine (Slavens: Fig1), comprising: 
a rotor assembly (Slavens: Fig1/3, rotors 62); and 
a stator assembly, the stator assembly comprising: 
a plurality of vanes disposed circumferentially about an inner platform and an outer platform (Slavens: best seen Fig2/6, inner/outer platforms 74/72, vanes 78); and 
an engine casing structure disposed radially outward of the outer platform (Slavens: best seen Fig3, casing 60) and forming a conduit between the outer platform and the engine casing structure  (Slavens: best seen Fig3), wherein 
a first vane (Slavens: best seen Fig3/4, airfoil 78) includes a first outer spindle extending from the first vane and through the outer platform (Slavens: best seen Fig3, spindle 84), 
the first outer spindle including a first channel (limitation within the bounds of the combination discussed in claim 1. Scholtes: Fig5, channel 18b) in fluid communication with a first vane cavity (Slavens: best seen Fig3/4, trailing cavity towards label 94) and a second channel (limitation within the bounds of the combination discussed in claim 1. Scholtes: Fig5, channel 19b) in fluid communication with a second vane cavity (Slavens: best seen Fig3/4, leading cavity towards label 92) and wherein 
the first outer spindle includes a first opening in fluid communication with the first channel and a second opening in fluid communication with the second channel (Scholtes: best seen Fig5-7, opening 18a/19a, channel 18b/19b).”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,598,191 to Scholtes: patent version of Scholtes above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747